                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

             Plaintiffs,

v.                                                           CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

             Defendants.

                    ORDER ADOPTING JOINT STATUS REPORT
                      AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER came before the Court on a Rule 16 initial scheduling conference.

Following a review of the parties’ Joint Status Report and Provisional Discovery Plan,

(Doc. 96), filed May 13, 2019. The Court adopts the Joint Status Report and Provisional

Discovery Plan as modified by the dates designated in the Court’s Scheduling Order,

(Doc.100).



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
